Title: To John Adams from Mercy Otis Warren, 15 December 1778
From: Warren, Mercy Otis
To: Adams, John


     
      Sir
      Plimouth December 15th 1778
     
     I Cannot but think myself a sufferer by the Many Captures on American Navigation, for as you are undoubtedly a Gentleman of the strictest Veracity, I must suppose the Watery Damsels that Attend the ouzy Board of the Grey Headed Neptune, are much more Fortunate than the Woodland Dames of America. Otherways, Notwithstanding the Bussy and important scenes in which You are ingaged a folio from the Court of France Must have Reached Braintree, and one Octavo sheet at least would have found Its way to Plimouth before this.
     But if by thus Frequently Leting Down the Most Weighty secrets of state, as well as the sociel Communications of the Friendly Heart, the Dark Counsels of the Deities Below do not Gain an influance sufficient to Embarass your Negotiations, we Can better forgive this pecu­lation of the Nereides, as we may suppose the Females Beneath, have some Curiosity as well as Those who walk upon the surface of a World, where knowledge is Circumscribed within such Narrow Limits, and the sex too often Forbidden to taste the Goldden Fruit.
     But perhaps You May have forgot Through the Multiplicity of your Avocations, And the Magnitude of the objects, And say surely I Never promissed to write to more than one Lady, on the Western side the Atlantic. But that Lady has Furnished me with it written testimony signed by yourself, that the first safe Conveyance should Forward some observations, and Remarks, to Mrs. W——n, which if Collected by Mr. Adams must surely be a treasure.
     And I have still a Further Demand upon you. You May Recollect six years ago, at a Certain Fire side, where many Political plans were Laid, Discussed, and Digested, you said it was your Opinion, the Contest Between Britain and America would not be setled till your sons, and my sons, were able to Visit, and Negotiate at the Different Courts of Europe. A Lady Replied (Though perhaps not from prescience, presentiment, or anything but presumption,) that you Must do this Work yourselves. And that she Expected from you, a pleasing Naration of the Different Customs Manners, Genius, and Taste of Nations with whom we were little acquainted.
     You have been absent almost a year, and None are yet arrived. You Must Remember sir, that when we are Descending a precipice, the Velocity is much more Rapid than when we Mount: Though Expectation points us to the summit, and hope spreads her Wings to accelerate our Motion.
     And if you postpone your Communications by the year, I Cannot Expect to Receive many, for if no premature stroke precipitates the Moment, the sun will not Revolve Many times round this Inconsiderable Globe, before I hope to tread the starry pavement, And Look Down with pity, on the Regalia of princes, the Empires of a Day, the pomp of Royalty, and Even the pride of Republican or Aristocratic Grandeur.
     I Wrote you a long Letter Dated October 15th. which went in a packet Forwared by the Count De Estaign. It was Void of poetick Imagery, or any Flights of Fancy, but Contained many solemn Truths, which if that packet arrived safe, were doubtless Corroborated by better Hands.
     I write this in a solitary Hour. Mr. Warren yet at the Navy Board, Exerting all the powers of a Good Head and an Excellent Heart, to put the affairs of the American Marine on a Respectable Footing: as far as falls within His Department. We have hitherto been unfortunate by sea, the Causes shall leave for others to Investigate.
     Mrs. Adams will Doubtless write you by this Conveyance. She has latly made me an agreable Visit, and I often see her on my way to the Capital: whither I Repair when I Can leave my little Family, which now Consists of only my two younger sons in the parlour, the three Elder being at an age that makes it proper they should leave the parental Roof. Probably you do not Remember any of them, but I shall in a few days have a young person with me, whom you will Never forget, one Miss Naby Adams, who I Expect will spend the Winter at Plimouth.
     There are Certain Moments in the lives of the Greatest philosophers, and polititians, when the Mind is Relieved, and Gathers fresh Vigour, from some trivial interruption accidentally Thrown in the way.
     This Reflection quiets the Bussy Monitor within, who sometimes Wispers, why do you Break in (by Recounting the uninteresting occurrances that fall in your way) on the important Moments of a Gentleman whose time is not his own.
     And I wish the same Reflection would have an influance on Him so far as to unbend his Mind Enough to write a person very Avaritious of the Notices of the Worthy, and of Every Attainable Means of improvement in this scanty portion of Existence.
     This Gos by Capt. Landais of the Alliance with whom I have a son. I took up my pen Intending only a few lines to let you know Notwithstanding the Convulsions of Nations, the Fluctuation of Events, And the Vicissitudes of time, there are yet a few, a very few, of Your acquaintance whom you most Esteemed in the Days of Tranquility who Remain Invariably the same. Nor Can I lay it down, till I have told you that both you, and your Country have lost a Friend in the Death of Coll. Otis: who after long and patiently waiting to be Called from his; post, Bid Adieu to Mortality, the 9th of Nov. 1778.
     When He paid this last Debts to Nature, both public and private Virtue Might justly Mourn the Deseased patron, while a large tribute of Gratitude Mingle’d with tears, is Due to the Memory of an Excellent Father, from your unfeigned Friend and Humble servant
     
      Marcia Warren
     
    